Title: To Thomas Jefferson from Robert Smith, 29 January 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir
            Navy Dep. Jan. 29. 1803
          
          I some time since wrote to the Navy Agent at New York respecting Danl Baldwin. The result shall be Communicated to you when received.
          
          I did not understand from Mr Gallatin that I was to send to him an additional Estimate of Navy appropriations. I will however see him this morning. 
          Respectfully H S
          
            Rt. Smith
          
        